Citation Nr: 0312909	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right foot 
disability, other than right foot drop, to include a flexion 
deformity of the right great toe and associated hammertoes of 
the right foot (right foot disability).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's application to 
reopen a claim for service connection for a right foot 
disability.  The veteran perfected a timely appeal of this 
determination to the Board.

In an October 1999 decision, the Board determined that new 
and material evidence had been submitted and reopened his 
claim of service connection for right foot disability (other 
than a right foot drop condition).  In that same decision, 
however, the Board denied, on the merits, service connection 
for this condition.  The veteran appealed the Board's October 
1999 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a Memorandum Decision, dated in 
April 2001, the Court vacated the decision and remanded that 
matter to the Board for additional proceedings.  

When this matter was again before the Board in December 2002, 
the Board determined further development was necessary.  In 
addition, that same month the veteran submitted private 
medical evidence directly to the Board in support of this 
claim.  In March 2003 the Board notified the veteran that it 
was undertaking additional development of this claim, and in 
April 2003, he was afforded a VA examination.  The report of 
that examination has been associated with the claims folder.  

The April 2003 examination was conducted pursuant to the 
authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003), 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  Because the newly received evidence is favorable to 
the veteran and in light of the following decision in which 
the Board grants service connection for right foot 
disability, the Board will proceed with its decision without 
remanding the case to the RO because the veteran is not 
prejudiced.  See Bernard v. Brown, 4 Vet. App. at 394.  In 
this regard, the Board notes that regulations provide that 
where, as here, the Board grants the benefit to the veteran, 
no notice is required.  See 38 C.F.R. § 20.903(b) (2002).

Finally, in the October 1999 decision, the Board determined 
that the record raised a claim of entitlement to service 
connection, on both a direct and a secondary basis, for a 
right foot drop.  Because the record does not reflect that VA 
has taken any action with respect to this issue, it is again 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Right foot disability, to include a flexion deformity of 
the right great toe and associated hammertoes of the right 
foot, had its onset during service.


CONCLUSION OF LAW

Right foot disability, to include a flexion deformity of the 
right great toe and associated hammertoes of the right foot, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for 
right foot disability and that the requirements of the VCAA 
have in effect been satisfied.

In August 1995, April 1999 and April 2003, the veteran was 
provided with VA examinations to determine the nature and 
extent of his right foot disability and to obtain an opinion 
as to the etiology of this condition.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  He and his representative 
have been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In the 
aforementioned documents, as well as in the Board's March 
2003 letter, VA notified the veteran of the evidence needed 
to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  These communications gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
attorney has been given the opportunity to submit written 
argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim.  Further, in light of the 
following decision in which the Board grants service 
connection for right foot disability, there is no prejudice 
to him by appellate consideration of the claim at this time 
without further development of this case to provide 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the attorney 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); ), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Background

The service medical records reflect that in May 1957, the 
veteran was treated after falling off of a  truck, which then 
ran over his legs.  The veteran was diagnosed as having a 
comminuted fracture of the right femur and underwent an open 
reduction and internal  fixation of the right femur.  While 
the appellant was  hospitalized, he developed a slight sense 
of hypoesthesia over his right foot and was diagnosed and 
treated  for acute thrombophlebitis in the right leg.  The 
veteran's separation examination, dated in November 1957, 
shows that the physician reported that the veteran had a 
defect in his walking, right.  

In January 1958, the veteran underwent a VA examination, 
during which he complained of having pain in his lower 
extremities, particularly on walking and standing.  The 
examination revealed that, when standing on his toes, the 
veteran was unable to "do so well" with his right foot as 
compared to his left foot.  With regard to his right lower  
extremity, there was no evidence of any swelling.  

In March 1963, the veteran was afforded a VA orthopedic 
examination that disclosed that he had a hammertoe deformity 
of the big toe at the distal interphalangeal articulation, 
with a callous across the crease.

A March 1971 VA hospitalization report shows that the veteran 
was hospitalized for complaints of pain and a "cocking-up" 
deformity of his right big toe.  The hospital summary states 
that the veteran reported that his great toe deformity was 
related to an injury that he had sustained while on  active 
duty.  The physical examination revealed that there was a 
large corn over the dorsum of the proximal interphalangeal 
joint.  There was apparent subluxation of the "distal 
phalanx of the proximal phalanx" of the great toe.  The 
veteran underwent a fusion of his distal interphalangeal 
joint of his great toe on the right, and at discharge, he was 
diagnosed as having a dislocation of the interphalangeal 
joint  of the great right toe.  

In March 1972, the veteran had another formal VA examination.  
During the examination, he reiterated his pertinent in-
service medical history and complained of having right foot 
pain.  The examination revealed that he had a flexion 
contracture of the distal phalanx of the right great toe.  X-
rays showed marked hammer toe deformities of the toes, 
especially the right big toe and he was diagnosed as having 
deformity, flexion, right great toe, and associated 
hammertoes of the right foot.  

In December 1994, the veteran filed an application to reopen 
a claim of service connection for right foot disability.  In 
support he submitted a January 1995 report prepared by his 
primary care physician, Dr. Gail A. Dressler.  Dr. Dressler 
indicated that a physical examination revealed that the 
veteran's right great toe had a permanent flexion deformity 
at the interphalangeal joint.  In addition, she reported that 
the veteran had a right-sided limp.  Further, the physician 
stated that the veteran had "an old military injury of his 
foot causing the flexion  deformity in the great toe."  

In August 1995, the veteran underwent a formal VA 
examination.  He complained of having pain in his  right leg.  
The examiner indicated that the veteran had a sixth flexion 
deformity of the interphalangeal of the right large toe and 
noted that, while he was in the military, the veteran had 
fractured his right femur.  The examiner reported that during 
subsequent in-service surgery, the veteran developed a 
flexion deformity of the interphalangeal joint of the right 
large toe and surgery was done in an attempt to heal the 
joint.  However, the examiner noted that the deformity had 
returned, and that at present, the veteran had a sixth 
fracture deformity of the interphalangeal joint of the large 
toe.

VA treatment records, dated from May 1991 to February 1999, 
reflect that the veteran was seen on several occasions for 
complaint and treatment of his right foot problems.  These 
entries include a February 1998 X-ray report showing that he 
had a small calcaneal spur with a flexion deformity and 
degenerative changes at the interphalangeal joint of the 
first digit of the right foot.  In addition, the records 
include the report a July 1998 right foot surgery.  

In April 1999, the veteran was afforded another formal VA 
examination.  The veteran reiterated that, while he was in 
the military he fractured his right femur and was 
hospitalized to treat the injury.  In addition, he reported 
that he had right foot surgery in the early 1970s and again 
in July 1998, when he had a hammertoe correction that was 
performed of all the toes of the right foot.  The examiner 
indicated that since his injuries, he had pain and swelling 
of the right foot.  In addition, he stated that the veteran's 
recovery from the in-service injury, in which he sustained a 
fracture to his right femur, was satisfactory, except for 
some symptoms that continued to persist.

As noted in the introduction, in an October 1999 decision, 
the Board reopened the veteran's claim seeking service 
connection for right foot disability and denied service 
connection for the condition on the merits.  In denying 
service connection, the Board pointed out that the record 
lacked a medical opinion, based on an independent review of 
the veteran's records, that linked his current foot condition 
to his in-service injury.  

The veteran appealed this case to the Court, which citing the 
enactment of the VCAA, in April 2001 vacated and remanded the 
October 1999 decision in light of that Act.  

In December 2002, the veteran submitted a November 2002 
report prepared by Rhonda Baker, a registered nurse.  In the 
report, Ms. Baker discussed the veteran's pertinent medical 
history and concluded that, based on her review of his 
records, "the veteran very obviously sustained his chronic 
right foot injury while in-service [sic]."

In response to the Court's April 2001 order, in December 
2002, the Board determined that further development was 
required before his right foot disability claim could be 
considered.  As such the Board requested that the veteran's 
claims folder be sent to a VA examiner, who was directed to 
review it and offer an opinion as to whether the veteran had 
a right foot disability (other than a right foot drop 
condition), to include a flexion deformity of the right great 
toe and associated hammertoes of the right foot (or the 
residuals of these disabilities), and if so, whether any such 
disability(ies) was/were related to his active military 
service, and specifically, the documented incident in 
November 1956 or the accident of May 1957 (or during surgery 
subsequent to this latter accident).  The Board instructed 
the examiner to consider all the diagnoses and impressions of 
record, and particularly the opinions expressed by Dr. 
Dressler in January 1995 and Rhonda Baker, R.N. in November 
2002, as well as those set forth in the August 1995 and 
August 1999 VA examination reports.

Consistent with the Board's development instructions, in 
April 2003, a VA physician examined the veteran and reviewed 
his service and post-service medical records.  Thereafter, 
based on this examination, the physician stated,

This gentleman was run over by the wheels 
of a heavy truck in 1957, with a 
comminuted fracture of the femur, fixed 
with a K-nail.  Traction was maintained 
to keep shortening from occurring, and 
this apparently has been clinically 
successful.  There is a description in 
the files of neurovascular problems with 
the foot in the post-operative period, 
and with some dropfoot and subsequent 
development of hammertoes and clawing of 
the toes.  There has never been a similar 
deformity on the opposite left side.  
From a medical perspective, it is 
considered not only medically probable, 
but medically almost certain that the 
foot and toe deformities are directly 
related to the trauma when he was run 
over by the truck.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As discussed above, throughout the prosecution of this claim, 
the veteran has essentially contended that since suffering a 
fracture of his right femur during service, he has had 
chronic and recurrent right foot disability.  The service 
medical records show that he sustained such an in-service 
injury, and as the Board discussed in the October 1999 
decision, he has been diagnosed as having right foot 
conditions.  Unlike the record before the Board in October 
1999, however, the record now contains competent medical 
evidence, which is based on an independent review of the 
veteran's records and physical examination, i.e., the April 
2003 VA examination report, that links his current right foot 
conditions to service.  In light of the foregoing, and in the 
absence of any contradictory medical opinion, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for right foot disability, other than 
right foot drop, to include a flexion deformity of the right 
great toe and associated hammertoes of the right foot.


ORDER

Service connection for right foot disability, to include a 
flexion deformity of the right great toe and associated 
hammertoes of the right foot, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

